 ..In the Matter of SULLIVAN MINING COMPANYandKELLOGG M. & S:UNION, LOCAL No. 18, INTERNATIONAL UNION OF MINE, MILL &SMELTER WORKERS, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No. B-0954.-Decided October 13, 1941Jurisdiction:mining; milling, ore reduction, and metal production industry.Investigation and-Certification of Representatives:existence-of question: re-fusal to accord recognition on ground employer was already dealing withlegally designated representative of its employees ; election necessary.Unit Appropriate for Collective Bargaining:all employees of the Company'selectrolytic zinc plant, including those classified as production and main-tenancemen, watchmen, gatemen, samplemen, boilerhouse men, generator-room men, and -working shift bosses, but excluding employees classified asclericalmen,. technicians, foremen, and all other executives..Employees of zinc plant of subsidiary companyheldto constitute anappropriate bargaining unit in spite of employer's contention thaf because-of cominon management of plants involved, their. physical proximity, theinterdependence of their operations, the similarity of work and' workingconditions,. and the bargaining history, such employees should be includedin the same unit with employees of one of two parent companies, whereno request has been made on behalf of any of the employees for the largerunit, the basis on which the larger unit was established for an electionin 1934 is not shown, no subsequent elections have been held, zinc plantemployees have had separate representation on the Committee which pur-ports to represent employees in the larger unit, and the petitioning unionin addition to its general meetings holds separate meetings for employees ofeach plant.Mr. Carl E. Croson,of Seattle,Wash., for the 'Company.Mr. C. J. PowersandMr. Ray Arnold,.of Kellogg, Idaho, for theUnion.Miss Grace MeEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 9, 1941,,Kellogg M. & S. Union, 'Local No. 18, Inter-national Union of Mine,-Mill & Smelter Workers, affiliated with the36 N. L.R. B., No. 15.107 108DECISIONSOF NATIONALLABOR RELATIONS BOARDCongress of Industrial Organizations, herein called the Union, filedwith the Regional Director for the Nineteenth Region (Seattle, Wash-ington) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Sullivan MiningCompany, Kellogg, Idaho, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On August 8, 1941, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9.(c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.On August 20, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on August 28 and29, 1941, at Kellogg, Idaho, before William A. Babcock, Jr., theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany and the Union were. represented and participated in thehearing.Full opportunity to be heard, to examineand cross-exam-inewitness,and to introduce evidence bearing onthe issues wasafforded all parties.During thecourse ofthe hearing the TrialExaminermade rulings on motions and on objections to the admis-sion of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On September 2, 1941, the Company filed a request for oral argu-ment before the Board at Washington, D. C. On September 3,1941, the Board denied this request, andin lieuthereof granted per-mission to all parties to file briefs with the Board in support of theirrespective contentions.On September 17, 1941, the Company fileda brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSullivan Mining Company, an Idaho corporation having its prin-cipal office atWallace, Idaho, is engaged in the mining, milling, andreduction of ores and the production of metals. Its stock is entirelyowned by Bunker Hill and Sullivan Mining and Concentrating Com-pany and Hecla Mining Company. - It operates an electrolytic zincplant, located about three miles south of Kellogg, Idaho, and theStar Mine and Mill, located near Burke, Idaho, about 20 miles east SULLIVAN MINING' COMPANY109of Kellogg.At the zinc plant, the only plant of the Company which.is involved in the present proceeding, approximately 350 persons areemployed.The operation at the zinc plant consists mainly of the reductionand treatment of zinc concentrates for the production of electrolyticzinc.During 1940 the Company produced and sold over 37,000 tonsof zinc, 90 per cent of which was shipped out of the State.Electro-lytic cadmium is also produced and sold to customers throughoutthe country, and a small amount of byproduct cement copper is soldto the Tacoma Smelter at Tacoma, Washington.The zinc concentrate used in the process comes chiefly from mineslocated in the State of Idaho ; none had been received from outsidethe State during the 12 ' months preceding the hearing. In 1940chemicals, supplies, and equipment, including fueloil, coal,main-tenance supplies, lead sheets and pipes, copper pipes and sheets, andvarious alloys of copper, amounting. to more than $200,000 in value,were purchased outside the State for use in the plant.II.THE ORGANIZATION INVOLVEDKellogg M. & S. Union, Local No. 18, International Union ofMine, Mill & Smelter Workers, is a labor organization affiliated withthe Congress of Industrial Organizations. It admits to membershipemployees of various mines, mills, smelters, and other types of miningplants in the vicinity of Kellogg, Idaho, including the Company'szinc plant.III.THE QUESTION CONCERNING REPRESENTATIONOn June 30, 1941, the Union wrote a letter to the superintendentof the zinc plant, claiming to represent a majority of the employeesof the plant and requesting a bargaining conference.The requestwas referred to the general manager, who informed the representa-tive of the Union that the Company was already dealing with thelegally designated representative of its employees and would continueto do so until instructed to do otherwise.From a statement made by the Trial Examiner at the hearing itappears, that the Union represents a substantial number of employeesof the Company in the unit hereinafter found to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.3The Trial Examiner stated that the Union had submitted to him 208 application cards,allbearing apparently genuine original signatures.Of these cards,174 bore nameswhich also appeared on the pay roll of the zinc plant as of August 26, 1941,and weredated between January 4 and August 4, 1941, except for two cards which were undated.The pay roll of August 26, 1941,"listed the names of 349 employees,of whom 309 werein the unit claimed by the Union. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON-COMMERCEWe find that the question concerning representation which has;arisen, occurring in connection with the operations of the Company'described in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and'tends to lead to labor disputes burdening and obstructing commerce-and the free flow of commerce.W. THE APPROPRIATE UNITThe Union, contends that all employees of the Company's electro-lytic zinc plant, including those classified as production and main-tenance 'men,watchmen, gatemen, samplemen, boilerhouse men,,generator-room men, and working shift bosses, but excluding em-ployees. classified as clerical men, technicians, foremen, and all otherexecutives, constitute 'an' 'appropriate bargaining unit.The Com-pany claims that zinc-plant employees should be, and now are,included in the same bargaining unit with employees of Bunker Hilland, SullivanMining and Concentrating Company, herein calledBunker Hill.. Its contention that such a unit is appropriate is basedon the common-management of the plants involved, their physicalthe work and working conditions of the employees,' and the bargain-ing history of the plants.Although, as stated in Section I, above, the Company is jointlyowned by Bunker Hill and Hecla Mining Company,z the zinc plantis,managed. in conjunction with Bunker Hill.3The same man isgeneralmanager of. Bunker Hill and of the zinc plant; and thesuperintendent of the zinc. plant works in close cooperation with the.superintendents of the Bunker Hill Smelter and Mill and to some.,extent with the superintendent of the Bunker Hill. Mine.He isconsidered part of the management of the Bunker Hill operations,and sits in conferences with Bunker Hill officials not only on mattersrelating to the zinc plant but on matters of policy, the purchase ofsupplies, and other matters of general concern.The zinc plant is located about a mile and a half from the BunkerHill Smelter and between two and three miles from the Bunker Hill2 In alternate years each of the parent companies chooses the president and three mem-bers of the board of directors of the Company, while two members of the Board are'chosen by the other organization.At thetime of the hearing the president of BunkerHill was also president of the Company.3 The Bunker Hill operations include the Bunker Hill Smelter, Mine,and Mill andthe Crescent Mine.Hecla operates the Heels, Mine.The Company'sStarMine. andMill are'adjacent to the'Hecla.Mine and. are operated under the supervision of Heclaofficials.. SULLIVAN MINING COMPANY111Mine.Its site is entirely surrounded by Bunker Hill property;. it:is served by the same railroad spur; its water supply comes almost.entirely from wells on Bunker Hill land; and its telephone, with the.exception of a single emergency line,.goes through the Bunker Hill-office. . It shares in the benefits and expense of land and easementsacquired by Bunker Hill for protection against claims for damagetovegetation.Its operations are interdependent with those ofBunker Hill in that a considerable amount of the concentrate. usedat the zinc plant comes from the Bunker, Hill Mine,4 and the zincplant residue, amounting to approximately 3,000 tons a month, isshipped to the Bunker Hill Smelter for further treatment.The zincplant also sends to the smelter, for use in its process, 50 to 75 tonsof zinc a month, and receives from it approximately the same amountof. copper sulphate.Maintenance work in both the zinc plant and.smelter. is sometimes performed by men from the other plant, and attimes employees are transferred from one plant to the other, eitherat-their own request or because of the need of skilled men.In general, however, the zinc plant hires its-own employees, andthe skill needed for any of the jobs can be acquired in a few days.Although there is some similarity between the processes and classifi-cations of work in the smelter and mill and those in the zinc, plant,the work in the mine. differs from all three.On the other hand,except in the mine the same wages are paid for the same classifica-tions of work;: wage increases are given to all employees alike; their.hours are the same; they have the same vacation privileges, the samedoctor, the same hospital facilities, and the same 'death. benefits.Nevertheless, in spite of these similarities in working -conditions,-various employees testified to a lack of common interests among theplants..In recognition of this fact, the Union, in addition to itsgeneralmeetings, holds separate meetings for employees of eachplant.5Each of the, units has, its own departmental officers andcommittees and settles questions involving the interests of its ownmembers.On the basis of the facts set forth above we believe thatalthough the bargaining unit for which the Company contends mightbe appropriate for the purpose of collective bargaining if it repre-sented the desires of the employees, a unit of zinc-plant employeesis also appropriate.At the present time no request has been madeon behalf of any of the employees involved for the larger unit.The contention of the Company that bargaining is already beingcarried on with representatives of its employees in a duly designatedunit is based on the fact that in 1934 an election was held under the4The Star Mine furnished 46 per cent of the concentrates used at the zinc plant;the Bunker Hill Mine, 27 per cent ; and the Hecla Mine,15 per cent.cMeetings of members employed at the zinc plant are held twice a month. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARD.auspices of the Seattle Regional Labor Board, in which employees ofBunker Hill and the zinc plant participated, and as a result of which'five individual nominees were selected as bargaining representatives.'These representatives organized as the Employee Representation:,Committee,r herein called the Committee, elected a chairman and a.:secretary, and proceeded to take up with the management grievances.and questions concerning wages, hours, and conditions of employ-ment.Although the election ballot stated that the purpose' of the.electionwas "to elect a representative or representatives of the em-ployees for a period of six months from date of election," no other.election has been held, nor have the employees at any time since June1934 expressly authorized the Committee to act as their repre-sentative.As vacancies have occurred, new members have been,added, petitions nominating them being circulated in the particularplant involved'.The Committee has no general membership, has heldno mass meetings of employees, and collects no dues; its bylaws werenot submitted to the employees ; and since 1936 it has made no report.of its activities.It has, however, continued to hold regular meetingsand to bargain with the management, but has never negotiated aformal bargaining agreement.7The zinc plant'is represented on the Committee by Steve Hansen,one of the original members.Nevertheless, at the hearing various,employees of the plant, called by the Union, testified that they didnot feel that they had the benefits of collective bargaining, that theydid not believe the general desires and wishes of the men had beenpresented, and in some cases that. they were not aware of being rep-resented by a bargaining agent.Although two petitions regarding.vacations with pay were submitted to the management by Hansen,during the summer of 1941, some of the employees who had signedthem testified that they had understood that the petitions were not-,to be transmitted through him or the Committee.The record does not indicate the basis on which the election unitwas established in 1934, nor has the Committee intervened in thepresent proceeding to urge its bargaining relations with the Com-pany as determinative of the appropriate unit.Moreover, the zincplant has at all times been accorded separate representation on the'Committee.Under these circumstances we are of the opinion thatthe bargaining history fails to establish a pattern of collective bar-0Also referred' to in the record as Employee Representative Committee, EmployeesRepresentative Committee, and. Employees Representatives Committee.7Employees wishing to have matters taken up have usually presented them to therepresentative of their own plant, who has in turn presented them to the full. committeefor consideration and submission to the management.. SULLIVAN MINING COMPANY113gaining that would render inappropriate the unit herein sought-.bythe Union."The exclusions requested by the Union are not contested by theCompany, and are such as we usually, grant.We see no reason fordoing otherwise in this case.We'find'that all employees of the Company's electrolytic zinc plant,including those classified as production and maintenance men, watch-men, gatemen, samplemen, boilerhouse men, generator-room men, andworking shift bosses, but excluding employees classified as clericalmen, technicians, foremen, and all other executives, constitute a unitappropriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can- best beresolved by, and we shall accordingly direct, an election by secretballot.Although the Union requests that the pay roll of July 28, 1941, beused to determine eligibility to vote, we see no reason to depart fromour usual, practice in this regard.Accordingly, we shall direct thatthe employees of the Company eligible to vote in the election shall be.those in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction herein,subject to such limitations and additions as are set forth in theDirection..Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Sullivan Mining Company, Kellogg, Idaho,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All employees of the Company's electrolytic zinc plant,. includ-ing those classified as production and maintenance men, watchmen,gatemen, samplemen, boilerhouse men, generator-room men, andworking shift bosses, but excluding employees classified as clericalmen, technicians, foremen, and all other executives, constitute a unit"SeeMatter of Endicott Forging & Manufacturing Co.andNational Die Sinkers 'Con-ference,29 N. L.R. B., No. 39.433118-42-vol. 369 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Sullivan Mining Company, Kellogg, Idaho, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theNineteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among' all employees of the Company'selectrolytic zinc plant who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing those classified as production and maintenance men, watchmen,gatemen, samplemen, boilerhouse men, generator-room men, andworking shift bosses,- and employees who did not work during saidpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarilylaid off, but excluding employees classified as clerical men, technicians,foremen, and all other executives, and employees who have since quitor been discharged for cause, to determine whether or not they desireto be represented by Kellogg M. & S. Union, Local No. 18, Inter-national Union of Mine, Mill & Smelter Workers, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining..MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.